BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/217,695
Filing Date: 12/12/2018
Appellant(s): Chittaro et al.





__________________
Patrick E. Sandoval
Registration No. 71,006
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 12/06/2021 appealing from the Office action mailed 8/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”	

The following ground(s) of rejection are applicable to the appealed claims:

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. Publication No. US 2005/0015496 A1 (Guo hereinafter) in view of Lampert et al. Publication No, US 2017/0289263 A1 (Lampert hereinafter) and Belakhdar et al. Publication No, US 2007/0240207 A1 (Belakhdar hereinafter).  


















(2) Response to argument(s)

In the Argument, Appellant argued in substance that:
The Lampert reference does not teach or suggest at least the feature “wherein at least one of user information and application information is incorporated in the unique connection identifier,”

The Examiner respectfully disagrees. Lampert teaches that the web application and the credentials that are tied to the web connection (Para 0038). Lampert also teaches on Fig. 2 that the web application 1 (application information) and the credentials (user information) are tied to the web connection identifier. As stating on Lampert’s Fig. 2, the system includes a plurality of web connections, wherein a particular credentials information and a particular web application information are tied to each unique connection identifier. For example:
“Web App 1” and “Credentials 1” information are tied to unique connection identifier “Web Connection 1” of connection 210a;
“Web App 2” and “Credentials 3” information are tied to unique connection identifier “Web Connection 5” of connection 220a;

Appellant relied on his argument is that Lampert is silent as to incorporating such credentials into an identifier for each web connection 115 – See Appeal Brief – Page 10. The examiner respectfully disagrees. 

Regarding to the word “incorporate” in the phase “at least one of user information and application information is incorporated in the unique connection identifier,” Paragraph [0020] of the publish specification of the application states that: a connection identifier is generated that can be associated with host-specific connection information, wherein the The host-specific connection information and associated connection identifier can then be transmitted to a central location. 
Also, the word “incorporate” can be interpreted broadly as “to include or be included as a part or member of a united whole” (See the definition of word “incorporate” at https://www.thefreedictionary.com/incorporate)

Therefore, based on the broadest reasonable interpretation of the claim language and in light of the specification, the examiner interprets wherein at least one of user information and application information is incorporated in the unique connection identifier as equivalent to the web application name or the credentials are tied to the web connection identifier.














Respectfully submitted,


/DA T TON/Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

Conferees:
/YOUNES NAJI/ Primary Examiner, Art Unit 2445    

/OSCAR A LOUIE/ Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                       


                                                                                                                                                                                                 
                                                                                                                                                                                                
	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.